United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2219
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Ronald H. Tucker,                       *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 5, 2006
                                Filed: January 25, 2006
                                 ___________

Before BYE, McMILLIAN,1 and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

       Ronald H. Tucker appeals from the final judgment entered in the District Court2
for the Northern District of Iowa upon the revocation of his supervised release. The
district court sentenced Tucker to nine months in prison. For reversal, Tucker argues
that the sentence imposed is unreasonable under the standard of review announced in



      1
       The Honorable Theodore McMillian died on January 18, 2006. This opinion
is being filed by the remaining judges of the panel pursuant to 8th Cir. Rule 47E.
      2
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
United States v. Booker, 543 U.S. 220 (2005). His counsel has moved to withdraw.
For the reasons discussed below, we grant counsel’s motion and affirm.

       We conclude that the sentence imposed is not unreasonable. See United States
v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam). A sentence of nine months
in prison represents the middle of the range recommended by the policy statements
in the Sentencing Guidelines, and it is supported by the fact that several non-prison
options (outpatient drug treatment, inpatient drug treatment, and time in a community
corrections center) had failed to stop Tucker’s ongoing use of crack cocaine.

     Accordingly, we grant counsel’s motion to withdraw, and we affirm the
judgment of the district court.
                       ______________________________




                                         -2-